DETAILED ACTION
Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 8 and claim 12 must be shown or the feature(s) canceled from the claim(s).
Claim 8 recites the contact portion is on an opposite side from the opposing surface in claim 8.  As shown, the opposing surface 82 of Fig. 11A is on the bottom surface.  An opposing surface would be on the top side.  There is no structure shown that would permit the operation portion to touch the opposing surface.  
Claim 12 recites “the magnet, the point of application portion, and the operation portion are disposed on a same straight line in an extending direction of the rotational center”.  The rotational center, however, runs perpendicular to many of these components, and it appears than none of the components are disposed on the same straight line (see Figs. 14 and 15).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for the claim language “the magnet, the point of application portion, and the operation portion are disposed on a same straight line in an extending direction of the rotational center” of claim 12.  Perhaps the best support is in para. 0073, but that paragraph does not state that this is in an extending direction of the rotational center, but rather of the extending direction of the lever.
Claim Objections
Claim 10 objected to because of the following informalities:  “position” should be “positioned”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “the operation portion protrudes further to the other end side, with respect to the rotational center, than the contact portion” in lines 4-5.  The contact portion is recited as part of the main body portion, and the other end side is only associated with the lever as recited in claim 1 line 16.  Therefore, the operation portion in any scenario would always protrude further to “the other end side” than the contact portion because the contact portion never extends anywhere on the other end side as the contact portion is not a part of the lever.  It is unclear what the intention of this limitation is.
Claim 8 recites “when the operation portion is operated to the first side, of the lever” in line 6.  The first side is not associated with the lever.  The lever only has “one end side” and “another end side”.  The operation portion cannot move to another side of the lever as it is already provided on “one end side” as recited in claim 1, lines 9-10.  It is further unclear if the claim attempts to introduce another side to the lever, or if the claim attempts to refer to the positioning of the components with respect to the previously recited first and second side.
Claim 9 recites “the operation portion is bent to the second side” in line 2.  It is unclear what is meant by this phrase.  Figs. 11A and 11B show the operation portion 73.  In Fig. 11B the operation portion is not bent to the second side.  Perhaps the claim means that the operation portion is bent such that when in application position the operation portion extends to the second side. 
Claim 9 recites “a surface on the first side of the operation portion extends in parallel to a surface on the first side of the contact portion”.  There has been no recitation of “the first side” with respect to the operation portion and the contact portion.  The “first and second sides” are not connected with any component, but rather refer to positional locations.  It is therefore unclear what is being claimed.  Is the claim referring to an area of the operation portion and contact portion that exists in all orientations?  Or is the claim referring to a surface of the operation portion that is on the first side?
Claim 12 recites “the magnet, the point of application portion, and the operation portion are disposed on a same straight line in an extending direction of the rotational center”.  In light of the specification and of Figs. 14 and 15, it is unclear what is meant by this phrase.  It does not appear that any of the components are along the extending direction of the rotational center and also it does not appear that all of the components are on the non-claimed straight line F, but rather are offset.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: positioning member in claim 6, urging member in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al (US 6679190) in view of Mack et al. (US 20080276849).
Regarding claim 1, French discloses an embroidery frame (frame 10) comprising: 
a base frame (lower clamping member 22, lower base portion 12); and 
a presser member (clamping member 34 and mechanism 42) configured to press a sewing object (fabric, claim 1) disposed between the presser member (34, 42,) and the base frame (12, 22) toward the base frame (12, 22), the presser member including a main body portion (all parts of presser member except the lever) and a lever (levers 62, 63, roller 64), 
the main body portion including an opposing surface (see annotated Fig. 4B) facing the base frame (see Figs. 4A and 4B), 
the lever (62, 63) being provided with a support portion (see annotated Fig. 2 below), a point of application portion (see annotated Figs. 4A-4B), and an operation portion (see annotated Fig. 2), the support portion being rotatably supported on the main body portion to rotate around a rotational center (rotatable about axis 67), 
the point of application portion being provided on one end side of the lever with respect to the rotational center (is on one side, the left side as depicted in Fig. 2), the point of application portion being pivotable to a stand-by position (see Fig. 4A) and an application position (see Fig. 4B) when the presser member is disposed on the base frame (is attached via springs 61), 
the stand-by position (Fig. 4A) being a position where the point of application portion is on a first side separated further from the base frame (22) than the opposing surface (see Fig. 4A, is separated further from the base frame than the opposing surface because the base frame is below the opposing surface and therefore it must be below farther away than the opposing surface), 
the application position (see Fig. 4B) being a position where the point of application portion is on a second side (see annotated Fig. 4B) closer to the base frame (22, 12) than in the stand-by position (all of the point of application portion is closer to the base frame in the orientation of Fig. 4B), 
the operation portion (see annotated Fig. 2) being provided on another end side of the lever with respect to the rotational center (see Fig. 2, is on the right side), the other end side being the opposite side from the one end side (is on an opposite side), and the operation portion moving the point of application portion from the stand-by position (see Fig. 4A) to the application position (see Fig. 4B) in accordance with the operation portion being operated to the first side (see annotated Fig. 4B) in a state where the presser member (34, 42) is disposed on the base frame (attached via 61 at least), to move at least a part of the main body portion to the first side (see annotated Fig. 4B, see col. 5, ll. 40-48 describing movement of lever 63 and rollers 64 urging clamping member 34).
The embroidery frame of French does not explicitly describe that the base includes a magnetic body and that the base and presser member are connected using a magnetic force.
In related art for embroidery frames, Mack describes a similar structure that includes magnets 116 in the base and also magnets 118 in the presser member (see para. 0036, Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the frame of French to include magnets as described in Mack in order to provide a more solid, secure mating arrangement between the upper and lower clamping member (see Mack, para. 0012).  That is, by providing magnets, the structure would be more secure that with the lever alone.

    PNG
    media_image1.png
    408
    911
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    1057
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    471
    1169
    media_image3.png
    Greyscale

Regarding claim 2, the frame of French as modified includes wherein when the point of application portion is in the application position (Fig. 4B), the point of application portion (see Fig. 4B) is further to the second side than the opposing surface (the portion of the application portion is farther away from the first side than is the opposing surface).  
Regarding claim 3, the frame of French as modified includes wherein in an extending direction of the lever extending from the one end side to the other end side of the support portion, of the point of application portion, the operation portion, and the rotational center, at least the operation portion and the rotational center are in different positions from the magnet (as modified the upper and lower frames of French include magnets that are in the same general area as depicted in Mack, these magnets are in different locations that the components listed, see annotated Fig. 4A above).
Regarding claim 7, the frame of French as modified further comprises: an urging member (springs 61) configured to urge the lever in a direction to pivot the point of application portion from the application position to the stand-by position (configured to urge the upper clamping member 32 to be in close contact with lower clamping member 22, col. 5, ll. 20-24, and thus would urge the lever toward the stand-by position of Fig. 4A), wherein in accordance with the operation portion being operated to the first side, the operation portion moves the point of application portion from the stand-by position to the application position in resistance to an urging force of the urging member (the operation portion extends as shown in Fig. 4B, this resists the spring tension causing the clamp to open, which is the application position, col. 5, ll. 40-48).  
Regarding claim 11, the frame of French as modified includes wherein the main body portion includes a pair of the magnets (as modified by Mack, includes two magnets), and the lever (62, 63) is disposed between the pair of magnets in an extending direction of the rotational center (the rotational center is offset from and spans the two magnets, that is the rotational center extends through the pair of magnets in the extending direction and thus is disposed between the magnets as well in the extending direction, the lever is not disposed between the magnets in a direction perpendicular to the extending direction).  

Regarding claim 13, French discloses a presser member (clamping member 34 and mechanism 42) pressing a sewing object (fabric, claim 1, see Fig. 6) disposed between the presser member (34, 42) and a base frame (lower clamping member 22, lower base portion 12) toward the base frame, the presser member comprising: a main body portion (all parts of presser member except the lever) including an opposing surface (see annotated Fig. 4B above) facing the base frame; and 
a lever (levers 62, 63, roller 64) being provided with a support portion (see annotated Fig. 2 above), a point of application portion (see annotated Figs. 4A-4B above), and an operation portion (see annotated Fig. 2 above), 
the support portion being rotatably supported on the main body portion to rotate around a rotational center (rotatable about axis 67),
the point of application portion being provided on one end side of the lever with respect to the rotational center (is on one side, the left side as depicted in Fig. 2), (see Fig. 4A) and an application position (see Fig. 4B) when the presser member is disposed on the base frame (is attached via springs 61),
the stand-by position (Fig. 4A) being a position where the point of application portion is on a first side separated further from the base frame (22) than the opposing surface (see Fig. 4A, is separated further from the base frame than the opposing surface because the base frame is below the opposing surface and therefore it must be below farther away than the opposing surface),
the application position (see Fig. 4B) being a position where the point of application portion is on a second side (see annotated Fig. 4B) closer to the base frame (22, 12) than in the stand-by position (all of the point of application portion is closer to the base frame in the orientation of Fig. 4B), 
the operation portion (see annotated Fig. 2) being provided on another end side of the lever with respect to the rotational center (see Fig. 2, is on the right side), the other end side being the opposite side from the one end side (is on an opposite side), and the operation portion moving the point of application portion from the stand-by position (see Fig. 4A) to the application position (see Fig. 4B) in accordance with the operation portion being operated to the first side (see annotated Fig. 4B) in a state where the presser member (34, 42) is disposed on the base frame (attached via 61 at least), to move at least a part of the main body portion to the first side (see annotated Fig. 4B, see col. 5, ll. 40-48 describing movement of lever 63 and rollers 64 urging clamping member 34).
The embroidery frame of French does not explicitly describe that the base includes a magnetic body and that the base and presser member are connected using a magnetic force.
In related art for embroidery frames, Mack describes a similar structure that includes magnets 116 in the base and also magnets 118 in the presser member (see para. 0036, Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the frame of French to include magnets as described in Mack in order to provide a more solid, secure mating arrangement between the upper and lower clamping member (see Mack, para. 0012).  That is, by providing magnets, the structure would be more secure that with the lever alone.
Claim(s) 1, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 20180320301) in view of Mack et al. (US 20080276849).
Regarding claim 1, Kawaguchi describes an embroidery frame (embroidery frame 5) comprising: 
a base frame (first frame 51); and 
a presser member (lock mechanism 53, attachment member 55m second frame 52) configured to press a sewing object (sewing object C) disposed between the presser member and the base frame toward the base frame (see Fig. 8 depicting movement of frame), 
the presser member including a main body portion (all portions except for the lever) and a lever (lever 77, shaft 76),
the main body portion including an opposing surface  (see annotated portions of Fig. 8) facing the base frame, 
the lever being provided with a support portion, a point of application portion, and an operation portion (see annotated portion of Fig. 8), 
the support portion being rotatably supported on the main body portion to rotate around a rotational center (rotatable about shaft 76), 
the point of application portion being provided on one end side of the lever with respect to the rotational center (see annotated portion of Fig. 8), the point of application portion being pivotable to a stand-by position (see “stand-by” Fig. 8 portion) and an application position when the presser member is disposed on the base frame (see “application position” portion of Fig. 8),
the stand-by position being a position where the point of application portion (see annotated portions of Fig. 8) is on a first side separated further from the base frame than the opposing surface (is further from the base than the opposing surface, see dotted line demarcation),
the application position being a position where the point of application portion is on a second side closer to the base frame than in the stand-by position (see annotated portion of Fig. 8, depicting that the lever has tilted and thus the application portion is closer to the base frame than in the stand-by position),
the operation portion (see annotated portion of Fig. 8) being provided on another end side of the lever with respect to the rotational center, the other end side being the opposite side from the one end side (is opposite), and the operation portion moving the point of application portion from the stand-by position to the application position (see annotated portions of Fig. 8) in accordance with the operation portion being operated to the first side in a state where the presser member is disposed on the base frame (is on the first side, see annotated portions of Fig. 8), to move at least a part of the main body portion to the first side (at least a portion of the main body is on the first side, see annotated portions of Fig. 8).
The embroidery frame of Kawaguchi does not explicitly describe that the base includes a magnetic body and that the base and presser member are connected using a magnetic force.
In related art for embroidery frames, Mack describes a similar structure that includes magnets 116 in the base and also magnets 118 in the presser member (see para. 0036, Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the frame of Kawaguchi to include magnets as described in Mack in order to provide a more solid, secure mating arrangement between the upper and lower clamping member (see Mack, para. 0012).  That is, by providing magnets, the structure would be more secure that with the lever alone.

    PNG
    media_image4.png
    508
    1200
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    403
    881
    media_image5.png
    Greyscale

Regarding claim 4, the frame of Kawaguchi as modified includes wherein a first distance to the rotational center from an end of the lever on the other end side with respect to the rotational center is longer than a second distance to the rotational center from an end of the lever on the one end side with respect to the rotational center (see annotated portion of Fig. 8, the one end side is father away from the shaft 76 than the other end side).
Regarding claim 10, the frame of Kawaguchi as modified wherein when the point of application portion is in the stand-by position, an end portion of the operation portion on the second side is position further to the second side than the opposing surface (see annotated portion of Fig. 8 above, when in the stand-by position the operation portion is further to the second side than the opposing surface).  
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include clamping-type embroidery frames that include levers and/or magnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732